UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2088



THOMAS JOSEPH COYNE, Ph.D.,

                                                 Plaintiff - Appellant,

          versus


JOSEPH MANCHIN, III, Secretary of State of
West Virginia,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-04-74-5)


Submitted:   October 4, 2004                 Decided:   October 20, 2004


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas Joseph Coyne, Ph.D., Appellant Pro Se. William S. Steele,
Deputy Attorney General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Thomas Joseph Coyne, Ph.D., appeals the district court’s

order denying his motion for an expedited preliminary injunction.

We grant Coyne’s motion for an expedited appeal.       We review the

denial of preliminary injunctive relief for abuse of discretion.

Planned Parenthood v. Camblos, 155 F.3d 352, 359 (4th Cir. 1998)

(en banc).     We have reviewed the record and find no such abuse of

discretion here. Accordingly, we affirm the ruling of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 - 2 -